In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-16-00038-CV


                          ULYSSES LEE LAUDERDALE, APPELLANT

                                                   V.

                          BEVERLY ANN LAUDERDALE, APPELLEE

                             On Appeal from the 233rd District Court
                                     Tarrant County, Texas1
             Trial Court No. 233-578528-15, Honorable William W. Harris, Presiding

                                           June 30, 2016

                                 MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


        Appellant, Ulysses Lee Lauderdale, and appellee, Beverly Lauderdale, were

married in November of 1983. According to the pleadings of Beverly, they ceased to

live together as husband and wife in 1987. Beverly filed for divorce on June 15, 2015.

Ulysses was subsequently served with citation on October 1, 2015. Ulysses did not file

an answer to Beverly’s divorce petition.


        On November 12, 2015, the trial court held a final hearing on the matter of the

marriage of Ulysses and Beverly.            The trial court entered “Default Final Decree of

        1
          Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Second Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
Divorce” on the same day. The making of a record of the final hearing was waived.

The final decree states that the marriage had become insupportable and the decree

was issued on that basis. The final decree found there were no children under the age

of 18 and that none were expected. The trial court then divided the property by ordering

each to retain the property in their respective possession and to pay all debts they may

have incurred.


       Appellant filed notice of appeal and has furthered his appeal by filing a series of

documents with this Court that we have deemed Ulysses’ attempts to file briefs in

support of his appeal.


       The briefs filed by Ulysses do not contain any claims of error committed by the

trial court in conducting the final hearing and rendering the final divorce decree. Rather,

Ulysses’ briefs are a rambling and confusing diatribe that alleges that Beverly is guilty of

numerous crimes. Nowhere in these briefs do we find any claims for appellate relief

regarding the actual divorce. Very simply put, Ulysses has not presented this Court with

any allegations of error that would require that we reverse or modify the trial court’s final

decree. See TEX. R. APP. P. 38.1(f), (h), and (i). Further, Ulysses does not request that

this Court take any action regarding the final decree. See TEX. R. APP. P. 38.1(j).


       Because we find that Ulysses has not requested any relief on the only matter

appearing before us, that is the final decree of divorce, we affirm the trial court’s final

decree in all respects.



                                                  Mackey K. Hancock
                                                      Justice


                                             2